--------------------------------------------------------------------------------

Exhibit 10.3


NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(Subscribers Resident in the United States)

TO: Nexaira Wireless Inc. (the “Company”)   Suite 1404, 510 West Hastings Street
  Vancouver, BC


PURCHASE OF UNITS

1. Subscription

1.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the undersigned (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase units (each, a “Unit”) of the
Company at a price of U.S.$0.10 per Unit (such subscription and agreement to
purchase being the “Subscription”), for an aggregate purchase price as set out
on the signature page of this Subscription Agreement (the “Subscription
Proceeds”) which is tendered herewith, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein.

1.2 Each Unit will consist of one common share in the capital of the Company
(each, a “Share”) and one common share purchase warrant (each, a “Warrant”)
subject to adjustment. Each Warrant shall be non-transferable. Each whole
Warrant shall entitle the holder thereof to purchase one common share in the
capital of the Company (each, a “Warrant Share”), as presently constituted, for
a period of 3 years commencing from the Closing Date (defined herein) at an
exercise price of US$0.15 per Warrant Share. Certificates representing the
Warrants will be in the form attached as Exhibit C hereto. The Shares, Warrants
and Warrant Shares are referred to herein as the “Securities”.

1.3 The Company hereby agrees to sell, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein, the Units
to the Subscriber. Subject to the terms hereof, the Subscription Agreement will
be effective upon its acceptance by the Company.

1.4 Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.

2. Payment

2.1 The Subscription Proceeds must accompany this Subscription and shall be
wired to the Company pursuant to wiring instructions that will be provided to
the Subscriber.



--------------------------------------------------------------------------------


- 2 -

2.2 The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held on behalf of the Company. In the event that this Subscription
Agreement is not accepted by the Company for whatever reason, which the Company
expressly reserves the right to do, within 45 days of the delivery of an
executed Subscription Agreement by the Subscriber, this Subscription Agreement,
the Subscription Proceeds (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement.

2.3 The Subscriber acknowledges and agrees that the Company is entitled to treat
such Subscription Proceeds as an interest free loan to the Company until such
time as the Subscription is accepted and the certificates representing the
Securities have been issued to the Subscriber.

3. Documents Required from Subscriber

3.1 The Subscriber must complete, sign and return to the Company the following
documents:

(a)

an executed copy of this Subscription Agreement;

 



(b)

an Investor Questionnaire in the form attached as Exhibit A (the “CDN
Questionnaire”); and

 



(c)

an Investor Suitability Questionnaire in the form attached as Exhibit B
(together with the CDN Questionnaire, the “Questionnaires”).

3.2 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any additional documents, questionnaires,
notices and undertakings as may be required by any regulatory authorities and
applicable law.

3.3 Both parties to this Subscription Agreement acknowledge and agree that Clark
Wilson LLP has acted as counsel only to the Company and is not protecting the
rights and interests of the Subscriber. The Subscriber acknowledges and agrees
that the Company and Clark Wilson LLP have given the Subscriber the opportunity
to seek, and have recommended that the Subscriber obtain, independent legal
advice with respect to the subject matter of this Subscription Agreement and,
further, the Subscriber hereby represents and warrants to the Company and Clark
Wilson LLP that the Subscriber has sought independent legal advice or waives
such advice.

4. Closing

4.1 Closing of the purchase and sale of the Units shall occur on or before March
25, 2011, or on such other date as may be determined by the Company in its sole
discretion (the “Closing Date”). The Subscriber acknowledges that Securities may
be issued to other subscribers under this offering (the “Offering”) before or
after the Closing Date. The Company, may, at its discretion, elect to close the
Offering in one or more closings, in which event the Company may agree with one
or more subscribers (including the Subscriber hereunder) to complete delivery of
the Securities to such subscriber(s) against payment therefore at any time on or
prior to the Closing Date.

4.2 The Subscriber acknowledges that the certificates representing the
Securities will be available for delivery upon Closing provided that the
Subscriber has satisfied the requirements of Section 3 hereof and the Company
has accepted this Subscription Agreement.

5. Acknowledgements and Agreements of Subscriber

5.1 The Subscriber acknowledges and agrees that:

(a)     

none of the Securities have been or will be registered under the United States
Securities Act of 1933, as amended (the “1933 Act”), or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable securities laws;



--------------------------------------------------------------------------------


- 3 -

(b) the Subscriber acknowledges that the Company has not undertaken, and will
have no obligation, to register any of the Securities under the 1933 Act or any
other securities legislation;   (c) by completing the CDN Questionnaire, the
Subscriber is representing and warranting that the Subscriber satisfies one of
the categories of registration and prospectus exemptions provided in National
Instrument 45-106 (“NI 45-106”) adopted by the British Columbia Securities
Commission (the “BCSC”) and other provincial securities commissions;   (d) the
decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission (the
“SEC”) and/or the BCSC in compliance, or intended compliance, with applicable
securities legislation;   (e) the Subscriber and the Subscriber’s advisor(s)
have had a reasonable opportunity to ask questions of and receive answers from
the Company in connection with the distribution of the Securities hereunder, and
to obtain additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;   (f) the books and records of the Company were
available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by the Subscriber during reasonable business hours
at its principal place of business, and all documents, records and books in
connection with the distribution of the Securities hereunder have been made
available for inspection by the Subscriber, the Subscriber’s lawyer and/or
advisor(s);   (g) the Subscriber will indemnify and hold harmless the Company
and, where applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement, the
Questionnaires or in any document furnished by the Subscriber to the Company in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith; (h) none of the Securities
are listed on any stock exchange or automated dealer quotation system and no
representation has been made to the Subscriber that any of the Securities will
become listed on any stock exchange or automated dealer quotation system;   (i)
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;   (j) the Subscriber has been advised to
consult the Subscriber’s own legal, tax and other advisors with respect to the
merits and risks of an investment in the Securities and with respect to
applicable resale restrictions, and it is solely responsible (and the Company is
not in any way responsible) for compliance with:

 


--------------------------------------------------------------------------------


- 4 -

(i) any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Securities hereunder, and (ii)
applicable resale restrictions;

 

(k) in addition to resale restrictions imposed under U.S. securities laws, there
may be additional restrictions on the Subscriber’s ability to resell any of the
Securities in Canada under the Securities Act (British Columbia) (the “BC Act”)
and British Columbia Instrument 51-509 (“BCI 51-509”) as adopted by the BCSC;  
(l) the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Securities through a person registered to sell securities under
applicable securities legislation to issue the Securities and, as a consequence
of acquiring the Securities pursuant to such exemption certain protections,
rights and remedies provided by the applicable securities legislation of British
Columbia including statutory rights of rescission or damages, will not be
available to the Subscriber;   (m) neither the SEC nor any other securities
commission or similar regulatory authority has reviewed or passed on the merits
of any of the Securities and the Shares;   (n) no documents in connection with
the sale of the Securities hereunder have been reviewed by the SEC or any
securities administrators;   (o) there is no government or other insurance
covering any of the Securities; and   (p) this Subscription Agreement is not
enforceable by the Subscriber unless it has been accepted by the Company.


6. Representations, Warranties and Covenants of the Subscriber

6.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:

(a) the Subscriber (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and (iv) can
afford the complete loss of such investment;   (b) if applicable, all
information contained in the Questionnaires is complete and accurate and may be
relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Units;   (c) the Subscriber is purchasing the
Units for its own account for investment purposes only and not for the account
of any other person and not for distribution, assignment or resale to others,
and no other person has a direct or indirect beneficial interest is such
Securities, and the Subscriber has not subdivided his interest in the Securities
with any other person;   (d) the Subscriber (i) is able to fend for itself in
the Subscription; (ii) has such knowledge and experience in business matters as
to be capable of evaluating the merits and risks of its prospective investment
in the Securities; and (iii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment;

 


--------------------------------------------------------------------------------


- 5 -

(e) the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;   (f) the
Subscriber has received and carefully read this Subscription Agreement;   (g)
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;   (h) the Subscriber has the requisite knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the investment in the Securities and the Company and the
Subscriber is providing evidence of such knowledge and experience in these
matters through the information requested in the Questionnaires;   (i) the
Subscriber understands and agrees that the Company and others will rely upon the
truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and the Questionnaires and agrees that
if any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, it shall promptly notify the Company;   (j) the
Subscriber has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporation, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Subscription Agreement on behalf of the
Subscriber;   (k) the entering into of this Subscription Agreement and the
transactions contemplated hereby do not result in the violation of any of the
terms and provisions of any law applicable to, or, if applicable, the constating
documents of, the Subscriber or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;   (l)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;   (m) the Subscriber is not an underwriter of, or dealer
in, the common shares of the Company, nor is the Subscriber participating,
pursuant to a contractual agreement or otherwise, in the distribution of the
Securities;   (n) the Subscriber understands and agrees that none of the
Securities have been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;   (o) the Subscriber
understands and agrees that the Company will refuse to register any transfer of
the Securities not made in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act or pursuant
to an available exemption from the registration requirements of the 1933 Act;  
(p) the Subscriber is not aware of any advertisement of any of the Securities
and is not acquiring the Securities as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 


--------------------------------------------------------------------------------


- 6 -

(q) no person has made to the Subscriber any written or oral representations:

 

(i) that any person will resell or repurchase any of the Securities;   (ii) that
any person will refund the purchase price of any of the Securities;   (iii) as
to the future price or value of any of the Securities; or    (iv) that any of
the Securities will be listed and posted for trading on any stock exchange or
automated dealer quotation system or that application has been made to list and
post any of the Securities of the Company on any stock exchange or automated
dealer quotation system.


6.2 In this Subscription Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S promulgated under the 1933 Act and for
the purpose of the Subscription Agreement includes any person in the United
States.

7. Representations and Warranties will be Relied Upon by the Company

7.1 The Subscriber acknowledges that the representations and warranties
contained herein, and in the Questionnaires are made by it with the intention
that such representations and warranties may be relied upon by the Company and
its legal counsel in determining the Subscriber’s eligibility to purchase the
Securities under applicable securities legislation, or (if applicable) the
eligibility of others on whose behalf it is contracting hereunder to purchase
the Securities under applicable securities legislation. The Subscriber further
agrees that by accepting delivery of the certificates representing the
Securities on the Closing Date, it will be representing and warranting that the
representations and warranties contained herein and in the Questionnaires are
true and correct as at the Closing Date with the same force and effect as if
they had been made by the Subscriber on the Closing Date and that they will
survive the purchase by the Subscriber of the Securities and will continue in
full force and effect notwithstanding any subsequent disposition by the
Subscriber of such Securities.

8. Acknowledgement and Waiver

8.1 The Subscriber has acknowledged that the decision to purchase the Securities
was solely made on the basis of publicly available information. The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Securities.

9. Legending of Subject Securities

9.1 The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates or other document representing
any of the Securities will bear a legend in substantially the following form:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.”



--------------------------------------------------------------------------------


- 7 -

9.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

10. Resale Restrictions

10.1 The Subscriber acknowledges that any resale of any of the Securities will
be subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Securities have been registered under the 1933 Act or the
securities laws of any state of the United States. The Securities may not be
offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

10.2 The Subscriber acknowledges that the Securities are subject to resale
restrictions in Canada and may not be traded in Canada except as permitted by
the applicable provincial securities laws and the rules made thereunder.

10.3 If the Subscriber is not a resident of British Columbia, the Subscriber
represents, warrants and acknowledges that:

(a) pursuant to BCI 51-509, a subsequent trade in the Securities in or from
British Columbia will be a distribution subject to the prospectus and
registration requirements of applicable Canadian securities legislation
(including the BC Act) unless certain conditions are met, which conditions
include, among others, a requirement that any certificate representing the
Securities (or ownership statement issued under a direct registration system or
other book entry system) bear the restrictive legend (the “BC Legend”) specified
in BCI 51-509;   (b) the Subscriber is not a resident of British Columbia and
undertakes not to trade or resell any of the Securities in or from British
Columbia unless the trade or resale is made in accordance with BCI 51-509. The
Subscriber understands and agrees that the Company and others will rely upon the
truth and accuracy of these representations and warranties made in this Section
10.3 and agrees that if such representations and warranties are no longer
accurate or have been breached, the Subscriber shall immediately notify the
Company;   (c) by executing and delivering this Subscription Agreement and as a
consequence of the representations and warranties made by the Subscriber in this
Section 10.3, the Subscriber will have directed the Company not to include the
BC Legend on any certificates representing the Securities to be issued to the
Subscriber. As a consequence, the Subscriber will not be able to rely on the
resale provisions of BCI 51-509, and any subsequent trade in any of the
Securities in or from British Columbia will be a distribution subject to the
prospectus and registration requirements of the BC Act; and   (d) if the
Subscriber wishes to trade or resell any of the Securities in or from British
Columbia, the Subscriber agrees and undertakes to return, prior to any such
trade or resale, any certificate representing the Securities to the Company’s
transfer agent to have the BC Legend imprinted on such certificate or to
instruct the Company’s transfer agent to include the BC Legend on any ownership
statement issued under a direct registration system or other book entry system.


11. Collection of Personal Information

11.1 The Subscriber acknowledges and consents to the fact that the Company is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Subscription Agreement and completing the Offering. The Subscriber’s
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) may be disclosed by the
Company to (a) stock exchanges or securities regulatory authorities, (b) the
Company’s registrar and transfer agent, (c) Canadian tax authorities, (d)
authorities pursuant to the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and (e) any of the other parties involved in the
Offering, including legal counsel, and may be included in record books in
connection with the Offering. By executing this Subscription Agreement, the
Subscriber is deemed to be consenting to the foregoing collection, use and
disclosure of the Subscriber’s personal information (and, if applicable, the
personal information of those on whose behalf the Subscriber is contracting
hereunder) and to the retention of such personal information for as long as
permitted or required by law or business practice. Notwithstanding that the
Subscriber may be purchasing the Securities as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.



--------------------------------------------------------------------------------


- 8 -

11.2 Furthermore, the Subscriber is hereby notified that:

(a) the Company may deliver to a provincial securities commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Subscriber, the number of
Units and other Securities purchased by the Subscriber and the total purchase
price paid for the Units, the prospectus exemption relied on by the Company and
the date of distribution of the Securities,   (b) such information is being
collected indirectly by the provincial securities commission under the authority
granted to it in securities legislation, and   (c) such information is being
collected for the purposes of the administration and enforcement of the
securities legislation of Canada.

12. Costs

12.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Securities shall be
borne by the Subscriber.

13. Governing Law

13.1 This Subscription Agreement is governed by the laws of the Province of
British Columbia. The Subscriber, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the Province of British
Columbia.

14. Currency

14.1 Any reference to currency in this Subscription Agreement is to the currency
of the United States of America unless otherwise indicated.

15. Survival

15.1 This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

16. Assignment

16.1 This Subscription Agreement is not transferable or assignable.



--------------------------------------------------------------------------------


- 9 -

17. Severability

17.1 The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

18. Entire Agreement

18.1 Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

19. Notices

19.1 Any notice required or permitted to be given to the Company will be in
writing and may be given by prepaid registered post, electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy to the address of the Company set forth below or such other address
as the Company may specify by notice in writing to the Subscriber, and any such
notice will be deemed to have been given and received by the Company to whom it
was addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

Nexaira Wireless Inc. Suite 1404, 510 West Hastings Street Vancouver, BC, Canada
V6B 1L8   Attention: President Fax No. 604-682-1044   with a copy to:     Clark
Wilson LLP 800-885 West Georgia Street Vancouver, BC, Canada V6C 3H1  
Attention: Virgil Z. Hlus Fax No.: 604-687-6314


20. Counterparts and Electronic Means

20.1 This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument. Delivery of an executed
copy of this Subscription Agreement by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy will
be deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.



--------------------------------------------------------------------------------


- 10 -

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

    (Number of Units being purchased) (Name of Subscriber – Please type or
print)     (Total Subscription Price) (Signature and, if applicable, Office)    
  (Address of Subscriber)       (City, State or Province, Postal Code of
Subscriber)       (Country of Subscriber)       (Email Address)       (Telephone
Number)

 


--------------------------------------------------------------------------------


- 11 -

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Units is hereby
accepted by Nexaira Wireless Inc.

DATED at Vancouver, British Columbia, Canada, the ________ day of
__________________, 2011.

NEXAIRA WIRELESS INC.

Per: ______________________________   Authorized Signatory

 


--------------------------------------------------------------------------------



EXHIBIT A

INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement between Nexaira Wireless Inc.
(the “Company”) and the undersigned (the “Subscriber”).

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 (“NI 45-106”). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

1. the Subscriber is (tick one or more of the following boxes):


[   ] (A) a director, executive officer, founder or control person of the
Company or an affiliate of the Company   [   ] (B) a spouse, parent,
grandparent, brother, sister or child of a director, executive officer, founder
or control person of the Company or an affiliate of the Company   [   ] (C) a
parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company   [   ] (D) a close personal friend of a director, executive
officer, founder or control person of the Company   [   ] (E) a close business
associate of a director, executive officer, founder or control person of the
Company or an affiliate of the Company   [   ] (F) an accredited investor  
[   ] (G) a company, partnership or other entity of which a majority of the
voting securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F   [   ] (H) a trust or estate of which
all of the beneficiaries or a majority of the trustees or executors are persons
described in paragraphs A to F


2. if the Subscriber has checked box B, C, D, E, G or H in Section 1 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

____________________________________________________________________

____________________________________________________________________

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).



--------------------------------------------------------------------------------



  3. if the Subscriber has ticked box F in Section 1 above, the Subscriber
satisfies one or more of the categories of “accredited investor” (as that term
is defined in NI 45-106) indicated below (please check the appropriate box):


[   ] (a) an individual who either alone or with a spouse beneficially owns,
directly or indirectly, financial assets (as defined in NI 45-106) having an
aggregate realizable value that before taxes, but net of any related
liabilities, exceeds CDN$1,000,000;   [   ] (b) an individual whose net income
before taxes exceeded CDN$200,000 in each of the two more recent calendar years
or whose net income before taxes combined with that of a spouse exceeded
CDN$300,000 in each of those years and who, in either case, reasonably expects
to exceed that net income level in the current calendar year.;   [   ] (c) an
individual who, either alone or with a spouse, has net assets of at least CDN
$5,000,000;   [   ] (d) a person, other than an individual or investment fund,
that had net assets of at least CDN$5,000,000 as reflected on its most recently
prepared financial statements.   [   ] (e) a person registered under securities
legislation of a jurisdiction of Canada as an advisor or dealer, or an
individual registered or formerly registered as a representative of such an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);   [   ] (f) an
investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106; or  
[   ] (g) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.


The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Securities under relevant legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________, 2011.

If an Individual: If a Corporation, Partnership or Other Entity:     Signature
Print or Type Name of Entity     Print or Type Name Signature of Authorized
Signatory     Type of Entity

 


--------------------------------------------------------------------------------



EXHIBIT B

ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Securities of Nexaira
Wireless Inc. (the “Company”). The purpose of this Questionnaire is to assure
the Company that each Subscriber will meet the standards imposed by the 1933 Act
and the appropriate exemptions of applicable state securities laws. The Company
will rely on the information contained in this Questionnaire for the purposes of
such determination. The Securities will not be registered under the 1933 Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(2) and Regulation D of the 1933 Act. This Questionnaire is not an
offer of the Securities or any other securities of the Company in any state
other than those specifically authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies.)

________ Category 1 An organization described in Section 501(c)(3) of the United
States Internal Revenue Code, a corporation, a Massachusetts or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Securities, with total assets in excess of US $5,000,000.   ________ Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000 excluding the
value of the primary residence of such person(s) and the related amount of
indebtedness secured by the primary residence up to its fair market value.  
________ Category 3 A natural person who had an individual income in excess of
US $200,000 in each of the two most recent years or joint income with that
person’s spouse in excess of US $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year.  
________ Category 4 A “bank” as defined under Section (3)(a)(2) of the 1933 Act
or savings and loan association or other institution as defined in Section
3(a)(5)(A) of the 1933 Act acting in its individual or fiduciary capacity; a
broker dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934 (United States); an insurance company as defined in Section 2(13) of the
1933 Act; an investment company registered under the Investment Company Act of
1940 (United States) or a business development company as defined in Section
2(a)(48) of such Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self-directed plan,
whose investment decisions are made solely by persons that are accredited
investors.

 


--------------------------------------------------------------------------------



________ Category 5 A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940 (United States).   ________
Category 6 A director or executive officer of the Company.   ________ Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.  
________ Category 8 An entity in which all of the equity owners satisfy the
requirements of one or more of the foregoing categories.


Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

--------------------------------------------------------------------------------

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, 2011.

If a Corporation, Partnership or Other Entity: If an Individual: Print of Type
Name of Entity Signature Signature of Authorized Signatory Print or Type Name
Type of Entity Social Security/Tax I.D. No. Tax ID No.  

 


--------------------------------------------------------------------------------



Exhibit C

Form of Warrant

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

Warrant No. ___________

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID AT ___________ (__________
TIME) ON ____________________, 2014.


SHARE PURCHASE WARRANTS TO PURCHASE COMMON SHARES OF

NEXAIRA WIRELESS INC.

THIS IS TO CERTIFY THAT _____________________, (the “Holder”) of
___________________________, has the right to purchase, upon and subject to the
terms and conditions hereinafter referred to, up to _______________ fully paid
and non-assessable common shares (the “Shares”) in the capital of Nexaira
Wireless Inc. (the “Company”) on or before _______ p.m. (________ time) on
____________________, 2014 (the “Expiry Date”) at a price per Share of US$0.15
(the “Exercise Price”) on the terms and conditions attached hereto as Appendix A
(the “Terms and Conditions”).

1. ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE
SHARE. THIS CERTIFICATE REPRESENTS WARRANTS.     2. These Warrants are issued
subject to the Terms and Conditions, and the Warrant Holder may
exercise the right to purchase Shares only in accordance with those Terms and
Conditions.     3. Nothing contained herein or in the Terms and Conditions will
confer any right upon the Holder
hereof or any other person to subscribe for or purchase any Shares at any time
subsequent to the
Expiry Date, and from and after such time, this Warrant and all rights hereunder
will be void and
of no value.


IN WITNESS WHEREOF the Company has executed this Warrant Certificate this day of
______________, 2011.

NEXAIRA WIRELESS INC.

Per: ____________________   Authorized Signatory

 


--------------------------------------------------------------------------------



APPENDIX A

TERMS AND CONDITIONS dated _________________, 2011, attached to the Warrants
issued by Nexaira Wireless Inc.

1. INTERPRETATION

(a) Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

(i) “Company” means Nexaira Wireless Inc. until a successor corporation will
have become such as a result of consolidation, amalgamation or merger with or
into any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter “Company” will
mean such successor corporation;   (ii) “Company’s Auditors” means an
independent firm of accountants duly appointed as auditors of the Company;  
(iii) “Director” means a director of the Company for the time being, and
reference, without more, to action by the directors means action by the
directors of the Company as a Board, or whenever duly empowered, action by an
executive committee of the Board;   (iv) “herein”, “hereby” and similar
expressions refer to these Terms and Conditions as the same may be amended or
modified from time to time; and the expression “Article” and “Section,” followed
by a number refer to the specified Article or Section of these Terms and
Conditions;   (v) “person” means an individual, corporation, partnership,
trustee or any unincorporated organization and words importing persons have a
similar meaning;   (vi) “shares” means the common shares in the capital of the
Company as constituted at the date hereof and any shares resulting from any
subdivision or consolidation of the shares;   (vii) “Warrant Holders” or
“Holders” means the holders of the Warrants; and   (viii) “Warrants” means the
warrants of the Company issued and presently authorized and for the time being
outstanding.


(b) Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

(c) Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

(d) Applicable Law

The Warrant and the terms hereof are governed by the laws of the Province of
British Columbia. The Holder, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the Province of British
Columbia.



--------------------------------------------------------------------------------



2. ISSUE OF WARRANTS

(a) Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

(b) Warrants to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

(c) Issue in substitution for Lost Warrants

(i) In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company,
at its sole discretion, may issue and deliver a new Warrant of like date and
tenor as the one mutilated, lost, destroyed or stolen, in exchange for and in
place of and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.  
(ii) The applicant for the issue of a new Warrant pursuant hereto will bear the
cost of the issue thereof and in case of loss, destruction or theft furnish to
the Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its sole discretion, and will pay
the reasonable charges of the Company in connection therewith.


(d) Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.

3. NOTICE

(a) Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

(b) Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

 



--------------------------------------------------------------------------------



Nexaira Wireless Inc. 1404 – 510 West Hastings Street Vancouver, British
Columbia Canada V6B 1L8   Attention: President Fax No. (604) 682-1044   with a
copy, which shall not constitute notice, to:   Clark Wilson LLP Barristers and
Solicitors 800 – 885 West Georgia Street Vancouver, British Columbia Canada V6C
3H1   Attention: Virgil Z. Hlus Fax: (604) 687-6314


4. EXERCISE OF WARRANTS

(a) Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a wire
transfer to the Company’s bank account for the purchase price applicable at the
time of surrender in respect of the shares subscribed for in lawful money of the
United States of America, to the Company at the address set forth in, or from
time to time specified by the Company pursuant to, Section 3.

(b) Effect of Exercise of Warrants

(i) Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.   (ii) Within ten business
days after surrender and payment as aforesaid, the Company will forthwith cause
to be delivered to the person or persons in whose name or names the shares so
subscribed for are to be issued as specified in such subscription or mailed to
him or them at his or their respective addresses specified in such subscription,
a certificate or certificates for the appropriate number of shares not exceeding
those which the Warrant Holder is entitled to purchase pursuant to the Warrant
surrendered.


(c) Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.




--------------------------------------------------------------------------------



(d) Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

(e) Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

(f) Time of Essence

Time will be of the essence hereof.

(g) Subscription Price

Each Warrant is exercisable at the Exercise Price of US$0.15. One (1) Warrant
and the Exercise Price are required to subscribe for each share during the term
of the Warrants.

(h) Adjustment of Exercise Price

(i) The Exercise Price and the number of shares deliverable upon the exercise of
the Warrants will be subject to adjustment in the event and in the manner
following:

 

A. if the Company grants warrants at an Exercise Price below $0.15 per share in
conjunction with a new financing transaction subsequent to the Closing Date, the
Warrants granted to the Warrant Holder shall be adjusted to match the price
offered in the new financing transaction. For the avoidance of doubt, this
adjustment will not apply to financings entered into by the Company prior to
Closing Date.   B. if and whenever the shares at any time outstanding are
subdivided into a greater or consolidated into a lesser number of shares the
Exercise Price will be decreased or increased proportionately as the case may
be; upon any such subdivision or consolidation the number of shares deliverable
upon the exercise of the Warrants will be increased or decreased proportionately
as the case may be;   C. in case of any capital reorganization or of any
reclassification of the capital of the Company or in the case of the
consolidation, merger or amalgamation of the Company with or into any other
Company (hereinafter collectively referred to as a “Reorganization”), each
Warrant will after such Reorganization confer the right to purchase the number
of shares or other securities of the Company (or of the Company’s resulting from
such Reorganization) which the Warrant Holder would have been entitled to upon
Reorganization if the Warrant Holder had been a shareholder at the time of such
Reorganization.     In any such case, if necessary, appropriate adjustments will
be made in the application of the provisions of this Section 4 relating to the
rights and interest thereafter of the Holders of the Warrants so that the
provisions of this Section 4 will be made applicable as nearly as reasonably
possible to any shares or other securities deliverable after the Reorganization
on the exercise of the Warrants.     The subdivision or consolidation of shares
at any time outstanding into a greater or lesser number of shares (whether with
or without par value) will not be deemed to be a Reorganization for the purposes
of this clause 4.

 


--------------------------------------------------------------------------------



(ii) The adjustments provided for in this Section 4 are cumulative and will
become effective immediately after the record date or, if no record date is
fixed, the effective date of the event which results in such adjustments.


(i) Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America or
chartered accountants in Canada that the Company may designate and who will have
access to all appropriate records and such determination will be binding upon
the Company and the Holders of the Warrants.

5. WAIVER OF CERTAIN RIGHTS

(a) Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

6. MODIFICATION OF TERMS, ETC.

(a) Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

(b) Warrants Not Transferable

The Warrant and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

NEXAIRA WIRELESS INC.     Per: _________________________ Authorized Signatory



--------------------------------------------------------------------------------

 